     Case 1:19-cv-01454-CKK Document 4-1 Filed 05/22/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                        )
JEFFREY A. LOVITKY                      )
1776 K Street, NW, Suite 800            )
Washington D.C. 20006                   )
Plaintiff,                              )
                                        )
                                        )
v.                                      ) Civil Action No. 19-cv-01454-CKK
                                       )
                                        )
DONALD J. TRUMP,                        )
in his official capacity as             )
President of the United States         )
                                        )
                                        )
Defendant                              )
_______________________________________)

                       DECLARATION OF JEFFREY LOVITKY

       I, Jeffrey Lovitky, declare the following to be true and correct.

1. My name is Jeffrey Lovitky. I started practicing law as a military officer in the U.S.

Army Judge Advocate General’s Corps from 1981-1984. Between 1984-1988, I was a

civilian attorney for the U.S. Department of Justice. From 1988-1990, I worked as an

associate at the law firm of Epstein, Becker, and Green. I opened my own law office in

1990, and have been continually practicing law as a sole practitioner since that date. My

practice mostly involves representation of hospital systems in connection with Medicare

reimbursement disputes.

2. I am registered to vote in Harris County, Texas. The first time I voted was in the 1972

Presidential elections. Since that time, I have voted for both Democratic and Republican

candidates for elected office. In 2010, I affiliated as a Republican by voting in the Harris




                                             1
      Case 1:19-cv-01454-CKK Document 4-1 Filed 05/22/19 Page 2 of 4



County Republican Congressional primary. I also intend to vote in the upcoming March

3, 2020 Texas Republican Presidential primary, as well as the November 3, 2020

Presidential elections.

3. The information sought by this litigation is whether the debts listed on Part 8 of the

President's financial disclosure statements represent personal liabilities, or non-personal

liabilities of business entities.

4. A lender will be in a position to exert far more influence on the President if the loans

listed on Part 8 represent personal obligations. The reason is obvious. All of the

President's assets are at risk in the event a personal liability is not repaid. On the other

hand, the President may have little or no financial exposure if the non-personal

obligations listed on his financial disclosure statements are not repaid.

5. There is considerable potential for conflicts of interest resulting from loans of the

magnitude listed on the President's financial disclosure statements. The President is in a

position to exert considerable influence over the various activities of government

agencies that directly impact the financial well-being of the lenders listed on his financial

disclosure statements. Therefore, the President is in a position to pressure his lenders to

provide favorable treatment solely by virtue of being President. This in turn could

significantly affect the willingness of those same lenders to strictly enforce the terms of

the loan agreements.

6. The information sought by this litigation is required in order to evaluate the past

President's performance in office, and to make an informed judgment as to whether the

President’s personal financial interests could in the future influence his official decisions.

The issue of whether the President’s official decisions, both past and future, were or




                                               2
     Case 1:19-cv-01454-CKK Document 4-1 Filed 05/22/19 Page 3 of 4



could reasonably be impacted by personal financial considerations will be a critical factor

in deciding whether I will vote for him in the Presidential primary and/or the general

election.

7. Moreover, the pressure to repay personal loans of the magnitude listed on the

President's financial disclosure statements could reasonably cause any individual to be

distracted from devoting his or her entire attention to the performance of official duties.

At worst, the vulnerabilities caused by personal debts of this magnitude could induce any

President to seek help from foreign persons or governments or from domestic persons for

the purpose of obtaining the funds necessary to repay the loans. Accordingly, the issue of

whether the debts listed by the President represent personal obligations will be a critical

factor in my decision whether to vote for him in the March 3, 2020 Presidential primary

and the November 3, 2020 general election.

8. Absent expedited treatment of this case, I will suffer irreparable harm, because I will

be required to cast my vote prior to having the information I need to decide whether to

vote for the President. My judgment as to whether the President’s official actions have

been or could be influenced by personal financial considerations will be of critical

importance in my voting decision. However, I am unable to evaluate the extent or the

severity of any actual or potential conflicts of interest unless I know whether the debts

listed in the President's financial disclosure statements represent personal obligations. In

sum, I will be unable to make an informed voting decision in connection with the March

3, 2020 Texas Presidential Primary, as well as the general election on November 3, 2020,

absent the information sought by this litigation.




                                              3
Case 1:19-cv-01454-CKK Document 4-1 Filed 05/22/19 Page 4 of 4
